DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Group I, claim(s) 1-9, 21 and 22, drawn to a method of synthesizing a glycidyl azide homopolymer.
Group II, claim(s) 10-14, drawn to a method of synthesizing a glycidyl azide random polyether copolymer.
Group III, claim(s) 16, 17, 19, 20, drawn to a method of synthesizing a glycidyl azide polycarbonate copolymer.
	As cited in the last office action, Group I, claims 1-9, 21, and 22, species of glycidyl azide homopolymer are elected and examined.
Claims 10-14, 16, 17, 19, and 20, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant’s affirmation of the election without traverse of Group I, claims 1-9, 21 and 22, in the reply filed on 01/12/2022 is acknowledged.


Specification
The disclosure is objected to because of the following informalities: 
On page 4 of the amendment to the specification dated 01/12/2022, the Applicant recites “please replace para. [0046]…” However, the paragraph recites “[0032].” This appears to be a typographical error.  
Appropriate correction is required.

Response to Amendment
The previous rejection of Claims 6, 7 and 9, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments.
The previous rejection of Claim(s) 1, and 7-9, under 35 U.S.C. 102(a) as being anticipated by US 5,892,067 A to Talukder (hereinafter Talukder) are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “has a first end group Z-, wherein Z is a halogen, a pseudohalogen, an alcohol group, a phenol group, a carboxyl group, or a carbonate group.” However, the Applicant’s specification recites in para 39 that Z- is any “alkoxide, phenoxide, carboxylate…” Thus, the specification does not have support for alcohol, phenol and carboxyl groups for Z and is considered new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “has a first end group Z-, wherein Z is a halogen, a pseudohalogen, an alcohol group, a phenol group, a carboxyl group, or a carbonate group.” However, claim 2 recites the Z- is an alkoxide, phenoxide, or carboxylate. It appears that claim 9 is broadening Z- of claim 2 to include an alcohol, phenol and carboxyl groups.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, and 7-9, is/are rejected under 35 U.S.C. 102(a) as being anticipated by PL 180508 B1 to Syczewski et al. (hereinafter Syczewski).

Regarding claims 1, and 7-9, Syczewski teaches a pure polymer of glycidyl azide with OH end groups obtained by polymer glycidyl azide by anionic block polymerization with Me(OH) wherein Me is the cations Li+, Na+, K+, or Ca2+, in the presence of a polyalcohol R(OH), wherein R is an alkyl, or under the influence of a polyalkoxide RO1MemHn (See Patent claim , page 2 and 3). Specifically, Syczewski teaches glycidyl azide polymer obtained by polymerizing 150 mmol of  glycidyl azide with 22 mmol of KOH and 11 mmol of ethylene glycol (Example 1, page 3). The K+ qualifies as the Lewis acid and the ethylene glycol qualifies as the initiator in the claimed mol ratio cited in claim 7 and 8, and the above anionic polymerization meets the claimed anionic ring-opening, and the OH end groups meet the claimed wherein Z- is alcohol or second -OH groups cited in claim 9.

Allowable Subject Matter
Claims 2, 3, 5, 21 and 22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Mohan et al., “Synthesis of azido polymers as potential energetic propellant binders,” Design Monomers and Polymers, Vol. 9, No. 3, pp. 201-236 (2006), (hereinafter Mohan). Mohan teaches various polymerization methods to form a glycidyl azide polymer (GAP), such as polymerizing epichlorohydrin (ECH) to first form the polyECH and then reacting it with sodium azide to form the azide groups (See Scheme 3). However, Mohan teaches that there are no known methods of forming GAP from a glycidyl azide monomer. 
    PNG
    media_image1.png
    203
    513
    media_image1.png
    Greyscale
. (See page 206-207). 
Mohan does not teach synthesizing GAP from a glycidyl azide monomer.

The second closest prior art is Gaur et al.,” Azido Polymers-Energetic Binders for Solid Rocket Propellants,” Journal of Macromolecular Science, Part C-Polymer Reviews, Vol. C43, No. 4, pp. 505-545, (2003), (hereinafter Gaur). Gaur teaches the same polymerization scheme for making GAP. 
    PNG
    media_image2.png
    395
    567
    media_image2.png
    Greyscale
. (page 508). Gaur further teaches the polymerization of the glycidyl azide monomer was attempted but the monomer was found unreactive. (page 508).
Gaur does not teach synthesizing GAP from a glycidyl azide monomer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 21 and 22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                            /HA S NGUYEN/Examiner, Art Unit 1766     


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766